DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “boiling-point solvent” has been rendered indefinite by the use of the term “high”.
Claim 3 recites the limitation "the sulfur-containing high-boiling point solvent" in line 4-5 and in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the sulfur-containing high-boiling point solvent".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “adopting a material able to increase electrolyte ion conductivity…”.  This limitation renders the claim indefinite because it is unclear what it means to ‘adopt a material’, e.g., whether it means to select said material, and it is unclear what is means for a material to be “able” to increase electrolyte ion conductivity, e.g., whether the material does or does not increase electrolyte ion conductivity or the material sometimes increases electrolyte ion conductivity. 
Claim 8 recites the limitation "the low boiling-point co-solvent".  There is insufficient antecedent basis for this limitation in the claim.
Further, claims 2-10 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

The term “high” in claim 11 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “boiling-point solvent” has been rendered indefinite by the use of the term “high”.
Claim 15 recites the limitation "the sulfur-containing high-boiling point solvent" in line 4 and in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the boiling point” in line 7.  It is unclear as to which material boiling point said limitation refers to.
Claim 18 recites the limitation “adopting a material able to increase electrolyte ion conductivity…” and “adopting the flame-retardant water-absorbent material…”.  This limitation renders the claim indefinite because it is unclear what it means to ‘adopt a material’, e.g., whether it means to select said material, and it is unclear what is means for a material to be “able” to increase electrolyte ion conductivity, e.g., whether the material does or does not increase electrolyte ion conductivity or the material sometimes increases electrolyte ion conductivity. 
Claim 20 recites the limitation "the low boiling-point co-solvent".  There is insufficient antecedent basis for this limitation in the claim.
Further, claims 12-23 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001229975A, refer to English translation.
Regarding claim 10, JP2001229975A discloses a gel-state flame-retardant electrolyte film (polymer gel electrolyte [0020]-[0026]), manufactured by the method for manufacturing the gel-state flame-retardant electrolyte film of claim 1 (zeolite, surface of which is resin-coated, is mixed into and electrolyte, Abstract).
Further regarding claim 10 reciting “manufactured by the method for manufacturing the gel-state flame-retardant electrolyte film of claim 1” it is noted that product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).  Nevertheless, JP2001229975A teaches the claimed structure resulting from the claimed process (zeolite, surface of which is resin-coated, is mixed into and electrolyte, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             11/18/2022